STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                            UNPUBLISHED
                                                            February 10, 2015
              Plaintiff-Appellee,

v                                                           No. 318311
                                                            Delta Circuit Court
JUSTIN DYLAN SMITH,                                         LC No. 13-008722-FC

              Defendant-Appellant.


Before: CAVANAGH, P.J., and METER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.




                                                     /s/ Douglas B. Shapiro




                                          -1-